               Case 5:17-cv-00220-LHK Document 1157 Filed 01/07/19 Page 1 of 9


           1   Counsel Listed on Signature Page

           2

           3

           4

           5

           6

           7

           8
                                           UNITED STATES DISTRICT COURT
           9
                                          NORTHERN DISTRICT OF CALIFORNIA
          10
                                                   SAN JOSE DIVISION
          11

          12   FEDERAL TRADE COMMISSION,                         Case No. 5:17-cv-00220-LHK
          13                 Plaintiff,                          GLOSSARY OF KEY TERMS
          14          v.
                                                                 Dept:         Courtroom 7, 4th Floor
          15   QUALCOMM INCORPORATED, a                          Judge:        Hon. Lucy H. Koh
               Delaware Corporation,
          16
                             Defendant.
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28


                                                   GLOSSARY OF KEY TERMS
                                                  Case No. 5:17-cv-00220–LHK
1315884
               Case 5:17-cv-00220-LHK Document 1157 Filed 01/07/19 Page 2 of 9


           1           Pursuant to the Court’s Order dated January 3, 2019 (ECF 1097), the Federal Trade

           2   Commission and Qualcomm, Inc. (“the Parties”) jointly submit the following glossary of key

           3   terms that are likely to be used at trial.

           4           Key Acronyms/Terms
           5
               AP: Application Processor
           6
               ASIC: Application-Specific Integrated Circuit
           7      - A chip that is designed to perform a particular function within a device
           8   ATIS: Alliance for Telecommunications Industry Solutions
           9     - Standards-development organization that promulgates technical and interoperability
                     standards for communications technology
          10     - ATIS is a U.S. based SDO and the Organizational Partner of 3GPP for North America

          11   BRCM: Broadcom
          12   Carrier Aggregation
          13      - Technology that enables a single user to transmit to or receive data packets from a base
                     station using more than one carrier frequency (called a “carrier”)
          14
               CDMA: Code Division Multiple Access
          15     - Used in both 2G and 3G standards
          16   CDMA2000 (also referred to as “C2K” and “CDMA”):
          17     - A family of 3G standards developed by the 3GPP2 standards organization that uses
                   CDMA
          18
               Cellular Standard: A protocol for communications among equipment and network elements in a
          19   cellular system. Five generations of cellular standards have been developed so far:
          20
                   -   1G, developed in the 1980s, supported analog transmission of voice calls.
          21
                   -   2G standards were the first to support digital voice calls. There were two leading 2G
          22           standards: Global System for Mobile communications (GSM) using time division
                       multiple access (TDMA), and Interim Standard-95 (IS-95) using code division multiple
          23           access (CDMA).
          24       -   3G standards supported more voice calls and higher data transmission speeds than 2G.
                       Two main 3G standards grew out of the 2G standards. 3GPP developed UMTS (also
          25
                       known as WCDMA), while maintaining backwards compatibility with GSM. In parallel,
          26           3GPP2 developed CDMA2000, while maintaining backwards compatibility with IS-95.

          27       -   4G standards supported much higher data speeds. The primary 4G system today is 4G
                       LTE developed by 3GPP and was first deployed in 2009. Most major network operators
          28

                                                                     1
                                                       GLOSSARY OF KEY TERMS
                                                       Case No. 5:17-cv-00220–LHK
1315884
               Case 5:17-cv-00220-LHK Document 1157 Filed 01/07/19 Page 3 of 9


           1          have deployed LTE, but many operators around the world still rely on their 2G and 3G
                      networks as a fallback where LTE is not available.
           2
                  -   5G is the latest generation of cellular standards and was standardized by 3GPP.
           3

           4   CES: Consumer Electronics Show

           5   CM: Contract Manufacturer
                 - A company that manufactures products for an OEM. Also referred to as “ODM.”
           6
               CPLA: Chinese Patent License Agreements
           7
                 - Licensing agreements signed between Qualcomm and Chinese OEMs pursuant to the
           8        NDRC’s agreement with Qualcomm

           9   CR&D: Qualcomm Corporate Research & Development
          10   CSA: Component Supply Agreement
          11
               DG Comp.: European Commission, Directorate General, Competition
          12
               EC: European Commission
          13
               EDGE: Enhanced Data for GSM Evolution
          14     - A 2G GSM standard improvement
          15
               ETSI: European Telecommunications Standards Institute
          16     - The leading cellular SDO. ETSI is the European Organizational Partner and Secretariat of
                     3GPP
          17
               EV-DO: Evolution-Data Optimized
          18     - A family of standards adding high speed cellular data capabilities to CDMA2000 voice
          19        standards.
                 - Known as HDR (high data rate) technology within Qualcomm before standardization
          20
               GPRS: General Packet Radio Service
          21     - A 2G GSM standard improvement
          22
               GPU: Graphics Processing Unit
          23
               GSM: Global System for Mobile
          24     - A 2G cellular communications standard that relied on TDMA (time division multiple
                    access)
          25
               HetNets: Heterogeneous Networks
          26
                  - Technology allowing the use of different size and power base stations within a network
          27
               HSPA/HSPA+: High Speed Packet Access and Evolved High Speed Packet Access
          28     - Refers to UMTS releases beginning with Release 5, and also includes UMTS technologies
                    called HSDPA and HSUPA
                                                                 2
                                                   GLOSSARY OF KEY TERMS
                                                   Case No. 5:17-cv-00220–LHK
1315884
               Case 5:17-cv-00220-LHK Document 1157 Filed 01/07/19 Page 4 of 9


           1
               IEEE: Institute of Electrical and Electronics Engineers
           2

           3   IFX: Infineon

           4   IMC: Intel Mobile Communications

           5   IoT: Internet of Things
           6   IPR: Intellectual Property Rights
           7
               IS-95: Interim Standard 95
           8      - The first CDMA-based cellular standard
                  - Also known as cdmaOne
           9
               ITU: International Telecommunications Union
          10

          11   JFTC: Japan Fair Trade Commission

          12   KFTC: Korea Fair Trade Commission

          13   LAA: Licensed Assisted Access
                 - A feature standardized in LTE Release 13 that allows cellular communications using
          14
                    unlicensed spectrum
          15
               LGE: LG Electronics
          16
               LTE: Long-Term Evolution
          17     - Family of 4G communications standards developed by 3GPP
          18
               LTE-A: LTE-Advanced
          19     - Evolution of the LTE standard developed in 3GPP Releases 10-12

          20   LTE Advanced Pro:
                 - Evolution of the LTE standard developed in 3GPP Releases 13-14
          21

          22   LTE-TDD: LTE Time-Division Duplex
                 - 4G mobile telecommunications technology and standard
          23
               LTE-U: A term that referred to LTE in unlicensed spectrum before it was standardized by 3GPP
          24   as Licensed Assisted Access (LAA)
          25   MIMO: Multiple Input Multiple Output
          26
               Multimode chipset:
          27     - Modem chipset that supports multiple families of cellular standards

          28

                                                                 3
                                                   GLOSSARY OF KEY TERMS
                                                   Case No. 5:17-cv-00220–LHK
1315884
               Case 5:17-cv-00220-LHK Document 1157 Filed 01/07/19 Page 5 of 9


           1   NDRC: National Development and Reform Commission (NDRC)
                 - Chinese agency charged with investigations under China’s Anti-Monopoly Law (AML)
           2

           3   NR: New Radio
                 - Family of 5G communication standards developed by 3GPP
           4
               NEP: Non-standard essential patent
           5
               NSP: Net Selling Price
           6

           7   OEM: Original Equipment Manufacturer
                 - Companies that design, market, and sell cellular handsets.
           8
               OFDMA: Orthogonal Frequency Division Multiple Access
           9     - Downlink transmission method in LTE and 5G-NR.
          10
               QCT: Qualcomm CDMA Technologies
          11     - An operating division of QTI for Qualcomm’s chip and software business

          12   QCTAP: Qualcomm CDMA Technologies Asia-Pacific Pte. Ltd.
                 - A wholly owned indirect subsidiary of Qualcomm incorporated in Singapore.
          13
               QTI: Qualcomm Technologies, Inc.
          14
                 - A wholly owned subsidiary of Qualcomm. It operates substantially all of Qualcomm’s
          15        products and services businesses, and Qualcomm’s engineering research and development
                    functions related to ASICs.
          16
               QTL: Qualcomm Technology Licensing
          17     - Qualcomm Incorporated’s division responsible for Qualcomm’s licensing business.
          18
               RF: Radio Frequency
          19
               RFFE: Radio Frequency Front End
          20     - Circuitry between antennas and RF transceiver
          21   RFIC: Radio Frequency Integrated Circuit
          22
               SC-FDMA: Single-Carrier Frequency Division Multiple Access
          23      - Uplink transmission method used in LTE and 5G-NR.

          24   SDO: Standards Development Organization
                 - Promulgates technical standards for device functions, interoperability, and
          25        interconnectivity based on industry consensus of interested stakeholders, including
          26        technology contributors, standards implementers, and others

          27

          28

                                                                  4
                                                    GLOSSARY OF KEY TERMS
                                                    Case No. 5:17-cv-00220–LHK
1315884
               Case 5:17-cv-00220-LHK Document 1157 Filed 01/07/19 Page 6 of 9


           1
               SEMC: Sony Ericsson Mobile Communications
           2     - A joint venture between Sony and Ericsson
           3
               SEP: Standard Essential Patent
           4
               SoC: System on a Chip
           5      - A chip that integrates multiple functionalities
           6   Spectrum: Wireless spectrum
           7      - Range of wireless frequencies
                  - Ranges of wireless frequencies, sometimes referred to as bands, may be designed for a
           8         specific purpose or may be defined as “shared” spectrum available to any device
                     following sharing rules established for that spectrum
           9
               SSO: Standards Setting Organization
          10
                 - Another name for SDO
          11
               STE: ST-Ericsson
          12
               SULA: Subscriber Unit Licensing Agreement
          13     - The title of many of Qualcomm’s licensing agreements that grant OEMs the right to make
                    and sell devices that utilize Qualcomm’s patented technology
          14

          15   TDMA: Time-Division Multiple Access
                 - Used in the 2G GSM standard
          16
               TD-SCDMA: Time Division Synchronous Code Division Multiple Access
          17     - Standard used by Chinese network operators
          18
               TIA: Telecommunications Industry Association
          19      - A U.S.-based SDO and the Organizational Partner of 3GPP2 for North America.

          20   UE: User Equipment
                 - Used in 3GPP standards to refer to complete mobile device
          21

          22   UMB: Ultra Mobile Broadband

          23   UMTS: Universal Mobile Telecommunications System
                 - An umbrella term for 3G cellular air interfaces standardized within 3GPP, including
          24       Wideband CDMA (WCDMA) and TD-SCDMA (see above).
          25   VoIP: Voice over Internet Protocol
          26      - A technology that carries voice communications over the Internet

          27   VoLTE: Voice over LTE
                 - A technology allowing LTE to carry voice communications using data as opposed to
          28        circuit-switched voice used in earlier cellular systems
                                                                 5
                                                   GLOSSARY OF KEY TERMS
                                                   Case No. 5:17-cv-00220–LHK
1315884
               Case 5:17-cv-00220-LHK Document 1157 Filed 01/07/19 Page 7 of 9


           1
               WCDMA: Wideband Code Division Multiple Access
           2     - A type of cellular waveform used in 3G UMTS standards for communications in the air
           3       interface between user equipment (e.g., smart phones) and cellular base stations (e.g., cell
                   towers)
           4     - Also a shorthand for 3GPP’s family of 3G standards

           5   WIMAX: Worldwide Interoperability for Microwave Access
           6   3GPP: Third Generation Partnership Project
           7     - Global partnership of regional SDOs to develop cellular standards
                 - The current Organizational Partners of 3GPP are seven regional SDOs, including ETSI
           8        and ATIS.
                 - Developed GSM, UMTS, LTE, and 5G standards
           9
               3GPP2: Third Generation Partnership Project 2
          10
                 - Global collaborative partnership of standards development/standards-setting organizations
          11     - The current Organizational Partners of 3GPP2 are five regional SDOs, including TIA.
                 - Developed CDMA2000
          12

          13
                Dated: January 7, 2019                               KEKER, VAN NEST & PETERS LLP
          14

          15                                                  By:    /s/ Robert A. Van Nest
                                                                     ROBERT A. VAN NEST
          16                                                         EUGENE M. PAIGE
                                                                     CODY S. HARRIS
          17                                                         JUSTINA SESSIONS
                                                                     BRYN WILLIAMS
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                                 6
                                                   GLOSSARY OF KEY TERMS
                                                   Case No. 5:17-cv-00220–LHK
1315884
               Case 5:17-cv-00220-LHK Document 1157 Filed 01/07/19 Page 8 of 9


           1                                                Gary A. Bornstein (pro hac vice)
                                                            Yonatan Even (pro hac vice)
           2                                                CRAVATH, SWAINE & MOORE LLP
                                                            Worldwide Plaza
           3                                                825 Eighth Avenue
                                                            New York, NY 10019-7475
           4                                                Tel.: (212) 474-1000
                                                            Fax: (212) 474-3700
           5                                                gbornstein@cravath.com
                                                            yeven@cravath.com
           6
                                                            Richard S. Taffet (pro hac vice)
           7                                                MORGAN, LEWIS & BOCKIUS LLP
                                                            101 Park Avenue
           8                                                New York, NY 10178-0060
                                                            Tel.: (212) 309-6000
           9                                                Fax: (212) 309-6001
                                                            richard.taffet@morganlewis.com
          10
                                                            Willard K. Tom (pro hac vice)
          11                                                MORGAN, LEWIS & BOCKIUS LLP
                                                            1111 Pennsylvania Avenue, NW
          12                                                Washington, DC 20004-2541
                                                            Tel.: (202) 739-3000
          13                                                Fax: (202) 739 3001
                                                            willard.tom@morganlewis.com
          14
                                                            Geoffrey T. Holtz (SBN 191370)
          15                                                MORGAN, LEWIS & BOCKIUS LLP
                                                            One Market Plaza, Spear Street Tower
          16                                                San Francisco, CA 94105-1596
                                                            Tel.: (415) 442-1000
          17                                                Fax: (415) 442-1001
                                                            donn.pickett@morganlewis.com
          18                                                gholtz@morganlewis.com

          19                                                Attorneys for Defendant
                                                            QUALCOMM INCORPORATED
          20

          21

          22   Dated: January 7, 2019                By:    /s/ Jennifer Milici
                                                            Jennifer Milici
          23                                                Daniel Matheson
                                                            Wesley G. Carson
          24                                                J. Alexander Ansaldo
                                                            Federal Trade Commission
          25                                                600 Pennsylvania Avenue, N.W.
                                                            Washington, D.C. 20580
          26                                                (202) 326-2912; (202) 326-3496 (fax)
                                                            jmilici@ftc.gov
          27
                                                            Attorneys for Plaintiff
          28                                                Federal Trade Commission

                                                         7
                                           GLOSSARY OF KEY TERMS
                                           Case No. 5:17-cv-00220–LHK
1315884
               Case 5:17-cv-00220-LHK Document 1157 Filed 01/07/19 Page 9 of 9


           1                                       FILER’S ATTESTATION

           2

           3          I, Robert A. Van Nest, am the ECF user whose identification and password are being used

           4   to make this filing. In compliance with Civil Local rule 5-1(i)(3), I hereby attest that the

           5   signatories of these documents have concurred in this filing.

           6

           7                                                            /s/ Robert A. Van Nest
                                                                        Robert A. Van Nest
           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                                   8
                                                     GLOSSARY OF KEY TERMS
                                                     Case No. 5:17-cv-00220–LHK
1315884
